DETAILED ACTION
Note to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 18 are objected to because of the following informalities:  claims 1 and 18 should only contain one period; and it should be at the end of the sentence (i.e. “a.”, “b.”, “c.”, and “d.” should not have periods).  Appropriate correction is required.


Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 5/16/19, 10/25/19, and 10/29/19. It is noted, however, that applicant has not filed a certified copy of the CN201930236302.2, CN201921804459.1, or CN201930590116.9 application as required by 37 CFR 1.55.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The preamble for claim 1 states “a magnetic block track”.  However, claim 1 also claims “d. a toy vehicle”.  As such, the preamble is not consistent with what is actually claimed; notably a toy vehicle for use on a magnetic block track.
Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2 and 12 recite the limitation "the basic blocks" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 4 and 14 both refer to a “basic block”.  It is unclear structurally what constitutes a “basic block” as opposed to the blocks identified in claim 1.
Claims 7-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 states “wherein the column bracket elevates the track blocks and connects two track blocks on an upper plane, wherein the column bracket has retaining pillars, wherein the retaining pillars engage to cover socket openings 
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 refers to “four holes located at each of the four vertices”.  However, claim 7, from which claim 9 depends, already discusses “openings at the vertices”.  As such, claim 9 should be used to further clarify claim 7, and the same terminology should be used (either “holes” or “openings’).
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 17, depending on claim 7, claims a “column bracket”.  However, claim 7 already claims the “column bracket”.  As such, claim 17 is not necessary and is repetitive.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 4-6, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kiribuchi (US Pat. No. 6,431,936 B1; as cited in applicant’s IDS) in view of Barlow et al. (herein “Barlow”; US Pat. No. 4,504,243).
Regarding claim 1, Kiribuchi discloses a magnetic block track provided as a set comprising: a magnetic block track provided (Figs. 1 and 5) as a set comprising: a. track blocks provided as a set of track blocks selected from at least one of the following of the group of: straight road section blocks (Fig. 5; noting “straight” road section blocks at item B2); curved section blocks (noting this is not needed); and ramp section blocks, wherein the ramp section blocks connect track blocks between a lower level and a higher level (noting wherein the track blocks are generally planar with a top side and a bottom side (Fig. 6), and also having a sidewall with a sidewall height that is less than a length of the track blocks (Fig. 6); b.  a pair of permanent magnets mounted within sidewalls of the track blocks, wherein the pair of permanent magnets are aligned to attract to each other (Fig. 6, item 2; noting attraction is functionally possible given the structure), c.    a first slot formed on the track blocks starting at slot formed on the sidewall; wherein the first slot is formed between the pair of permanent magnets (Fig. 6; clearly seen near the end proximate item B3).  It is noted that Kiribuchi does not specifically disclose d. a toy vehicle having a pair of protruding vehicle guides configured to engage the first slot.   However, Barlow discloses a similar square block track wherein d. a toy vehicle having a pair of protruding vehicle guides configured to engage the first slot (Figs. 2 and 8).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kiribuchi to use a toy vehicle having a pair of protruding vehicle guides configured to engage the first slot as taught by Barlow because doing so would be use of a known technique (using a square block tracks with a slot to engage a toy vehicle) to improve a similar product (square block tracks with magnetic connection) in the same way (using a square block tracks with a slot to engage a toy vehicle, the construction of the tracks allowing child to create a path for the vehicle; see Barlow: col. 1, lines 27-41).  Finally, it is noted that the combined Kiribuchi and Barlow do not specifically disclose the use of a funnel slot at the sidewall.  However, Barlow discloses the use of a regular slot (Fig. 1).  In addition, regarding using a funnel slot over that of a regular slot, it has been held that changes in shape are a matter of choice absent persuasive evidence that a person of skill in the art would find the shape significant.  In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)(see applicant’s spec, page 7, lines 8-28, applicant giving no criticality for the exact funnel shape).  
Regarding claim 2, the combined Kiribuchi and Barlow disclose that the basic blocks have a second slot crossing the first slot (Barlow: Fig. 1, item 14).
Regarding claim 4, the combined Kiribuchi and Barlow disclose including basic blocks (Barlow: Fig. 1, item 14; noting applicant does not structurally claim what constitutes a “basic block”).
Regarding claim 5, the combined Kiribuchi and Barlow disclose that the pair of permanent magnets are arranged with an orientation (Kiribuchi: Figs. 2).
Regarding claim 6, it is noted that the combined Kiribuchi and Barlow do not specifically disclose a width of the slot matches a height of the sidewall so that the slot can receive the sidewall in interference fit.  However, Barlow discloses a slot that appears to be close in size to the width of the block (Fig. 8).  In addition, regarding using a slot that is the size of the width of the block, it has been held that if a change in the relative dimensions over the prior does not make the claimed invention perform differently, the claimed device is not patentably distinct from the prior art.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984)(see applicant’s spec, page 2, lines 4-5, giving no criticality to the interference fit).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact slot width would not make the invention perform differently; that is, the slot would still guide the toy vehicle regardless of its exact width.
Regarding claim 18, the combined Kiribuchi and Barlow disclose that the track blocks are made of plastic (Barlow: col. 2, lines 20-23).  Regarding the use of a. a block bottom with a block bottom frame and b. a block cover joined to and fitting over the block bottom frame having a bottom frame rib that extends along a bottom frame flat area, wherein the bottom frame rib forms a magnet retainer notch and bottom socket openings, wherein block cover forms the sidewalls that cooperate with the magnet retainer notch for retaining the magnets, the Examiner sees the limitations as a product by process for holding the magnets in position (see MPEP 2113). That is, Kiribuchi discloses the use of track blocks having magnet positioned in the sidewalls (Fig. 2).  Creating a top and bottom cover to house the magnets is simply a different process to accomplish the same or a similar end structure.  As such, the burden shifts to applicant to shown a nonobvious difference between the claimed product and the prior art product.
Regarding claim 19, the above rejection cited in claim 18 is applied (i.e. product by process).  Restated, Kiribuchi discloses the use of magnet retainer notches (Fig. 2).  As such, the how those notches are actually created is just a difference in the process used.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kiribuchi (US Pat. No. 6,431,936 B1; as cited in applicant’s IDS) in view of Barlow et al. (herein “Barlow”; US Pat. No. 4,504,243) and in further view of Wolf (US Pat. No. 3,502,332).
Regarding claim 3, it is noted that the combined Kiribuchi and Barlow do not specifically disclose including bridge section blocks, wherein the first slot on the bridge section blocks having hump shaped curve.  However, Wolf discloses a similar toy track including bridge section blocks, wherein the first slot on the bridge section blocks having hump shaped curve (Fig. 1, proximate item 26 or 16).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Kiribuchi and Barlow to include a bridge .

Allowable Subject Matter
Claims 7-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
2/18/21
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711